                      Case 1:18-cv-07908-LGS Document 89 Filed 10/26/20 Page 1 of 1




                                              THE CITY OF NEW YORK
JAMES E. JOHNON                              LAW DEPARTMENT                                               Elissa Fudim
Corporation Counsel                              100 CHURCH STREET                                      Senior Counsel
                                                 NEW YORK, NY 10007                              Phone: (212) 356-2335
                                                                                                  efudim@law.nyc.gov
                                                                          October 19, 2020
         Hon. Lorna G. Schofield, U.S.D.J. (By ECF)
         United States District Court
         Southern District of New York
         500 Pearl St.
         New York, NY 10007

                  Re:     Mr. Pemberton, et al. v. City of N.Y., 18-CV-7908-LGS

         Dear Judge Schofield:

                 I represent defendants The City of New York, Police Officer Anthony Sengco and
         Captain (formally Lieutenant) Khandakar Abdullah in the above-referenced case. I write to
         request a two-week extension of time, from October 23 to November 6, 2020, for defendants to
         file their reply memorandum of law in connection with summary judgment. Plaintiffs’ counsel,
         Doug Lieb and Earl Ward, consent to this request. The basis for this request is work that has
         accumulated from a vacation I took last week, including pre-trial filings due this week and
         depositions next week. This is our first request for an extension in connection with this motion.

                  Thank you for your consideration.

                                                             Respectfully Submitted,

                                                             Elissa P. Fudim

                                                             Elissa P. Fudim
                                                             Senior Counsel


The application is GRANTED. The deadline for Defendants to file a reply is hereby
extended from October 23, 2020, to November 6, 2020.

SO ORDERED.

Dated: October 23, 2020
       New York, New York
